Citation Nr: 1630236	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.  He had active service in Vietnam from October 1967 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2012, a Board hearing was held at the RO before the undersigned Acting Veteran's Law Judge; a transcript of the hearing is of record

In November 2013, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With apologies to the Veteran, the Board finds that further development is needed.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  

As noted, the Board remanded the Veteran's claim in November 2013, directing VA provide the Veteran with a VA examination.  The examination occurred in March 2014, and a report was prepared.  The report states that an X-ray was ordered and scheduled for later that month.  The Board has reviewed the VAMC records in the claims file and cannot locate the report of the March 2014 X-ray or indication that the X-ray order was cancelled.   VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Accordingly, upon remand, the report of the March 2014 X-ray of the right shoulder should be associated with the claims file for review.  Ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the full report of the VAMC March 2014 X-ray as well as updated records from the VAMC and associated outpatient clinics from November 2014 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After all of the foregoing has been completed, readjudicate the claim for service connection for a right shoulder disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.










The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




